Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (1-8) in the reply filed on February 15, 2022 is acknowledged.  Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-VI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2022.

Claims 1-8 are under examination 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 5 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention employs a specific strain of Pseudomonas taiwanensis DSM 21245. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on page 2 of the specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.


SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording

permanence of the deposit and ready accessibility thereto by the public if a patent is

granted. The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession

number.

4. States that all restriction on the availability to the public of the material so deposited

will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material

will be available during the pendency of the patent application to one determined by the

Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C 8 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge

are true and that all statements made on information and belief are believed to be true,

and further that these statements were made with knowledge that willful false statements

and the like so made are punishable by fine or imprisonment, or both, under section 1001

of Title 18 of the United States Code and that such willful false statements may

jeopardize the validity of the instant patent application or any patent issuing thereon.




Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Asolkar (WO 2013130680) taken with DSM Catalogue (https://www.dsmz/de/catalogues/details/cultureDSM-21245.html). in view of Liu “Molecular Cloning and Characterization of an Insecticidal Toxin from Pseudomonas taiwanensis” J. Agric Food Chem. 2010, 58, 12343-12349, De Kievit (US 20100183557), Wang et al. “Pseudomonas taiwanensis sp. nov., isolated from the soil” International Journal of Systematic and Evolutionary Microbiology (2010), 60, 2094-2098.

as in instant Claim 1, 
Asolkar teaches the presence of antimicrobial metabolites in its culture broth; such metabolites would reduce the growth of the target microbes (Pages 1-4).  Such metabolites can be produced using Pseudomonas taiwanensis (Page 13, ln 21).   Asolkar fails to teach a nutrient limited culture medium as claimed .  However, Liu specifically teaches that Pseudomonas taiwanensis can be cultured in a medium composed of shrimp shell powder that is both a nutrient-limited and iron-limited medium that further contains MgSO4 (Page 12344, Culture Conditions Section).  The Liu reference does not teach the inclusion of additional ingredients like M9 minimal medium, casamino acids, and/or glycerol as in instant Claims 1-3
However, DeKievit disclosed that Pseudomonas strains cultured in an iron-limited M9 medium supplemented with casamino acids and magnesium sulfate, with glucose was known in the art before the effective filing date of the claimed invention (Paragraphs 31,48).  The use of glycerol instead of glucose would have been an obvious expedient in the microbiological arts.  Furthermore, Wang teaches that Pseudomonas taiwanensis can utilize glycerol as a substrate (Page 2097, Description of Pseudomonas taiwanensis sp. nov) as in instant Claims 1-3
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to culture Pseudomonas taiwanensis in an iron-limited and nutrient limited culture medium taught by Liu with the components as in instant Claims 1-3.
Asolkar further teaches wherein the microorganism is a phytopathogenic bacterium or a phytophathogenic fungus (Page 2(last paragraph)-Page 3) as in instant Claim 7, wherein the microorganism is selected from the group consisting of Xanthomonas oryzae pv. Oryzae (Page 3, last line) as in instant Claim 8.
Liu teaches further comprising removing cells from the culture broth to obtain a cell-free supernatant and collecting the cell-free supernatant (Page 12344, Purification of Recombinant TccC) as in instant Claim 4,
Asolkar teaches a composition that can be used to treat plant pathogens/pests (Plant 1).  Asolkar teaches that Pseudomonas taiwanensis culture medium can be turned into a composition to treat such pathogens (Abstract, Pages 1-4, Page 12 and Page 13, line 21).  Asolkar does not specifically mention using Pseudomonas taiwanensis DSM 21245.  The DSM depository reference illustrates an inherent property that Pseudomonas taiwanensis DSM 21245 is the same strain as BCRC 17751.  Liu teaches that Pseudomonas taiwanensis DSM 21245/BCRC 17751 is able to produce TccC which is an insecticidal toxin (Abstract).  An artisan would have been motivated to have specifically used Pseudomonas taiwanensis DSM 21245/BCRC 17751 because it as in instant Claim 5.

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asolkar (WO 2013130680) taken with DSM Catalogue (https://www.dsmz/de/catalogues/details/cultureDSM-21245.html). in view of Liu “Molecular Cloning and Characterization of an Insecticidal Toxin from Pseudomonas taiwanensis” J. Agric Food Chem. 2010, 58, 12343-12349, De Kievit (US 20100183557), Wang et al. “Pseudomonas taiwanensis sp. nov., isolated from the soil” International Journal of Systematic and Evolutionary Microbiology (2010), 60, 2094-2098, Suh “Effect of rpoS Mutation on the Stress Response Expression of Virulence Factors in Pseudomonas aeruginosa” “Journal of Bacteriology, July 1999, Page 3890-3897, Chin-A-Woeng “Chin” “Phenazines and their role in biocontrol by Pseudomonas bacteria” New Phytologist (2003) 157:  503-523


The Chin reference provides additional motivation for using a strain with a rpoS mutation which produces greater amounts of phenazines and siderophores.  Chin states that phenazines are biological control agents which hinder  plant pathogens (Abstract).  Page 504 of Chin discusses that phenazines have antifungal properties.  Page 506 teaches that it is advantageous to produce a siderophore and/or have increased amount of siderophore present because it improves the fitness of an organism by enabling it to better scavenge for nutrients (Page 506, last two paragraphs).  If an organism is able to successfully thrive by better scavenging habits, then it will be able to produce more metabolites. in instant Claim 6.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion
All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/           Primary Examiner, Art Unit 1657